DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action enters all preceding claims 1-23 as filed on 7/26/2021 and reopens prosecution.
This office action withdraws the advisory action & final action mailed on 8/27/2021 & 11/16/2021 respectively, as per the petition decision dated 4/22/2022.
Claims 1-23 have been presented for examination based on the amendment filed on 7/26/2021.
Claims 1-23 are rejected under 35 U.S.C. 101.
Claim 1-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
This action is made Non-Final.
Double Patenting
Although a double patenting rejection is not made at this time, application is pointed to co-pending applications 16/376324 (with maintenance schedule module), 16/376294 (with repair module) compared to instant inventions qualification module, where the difference in modules may be small or negligible as modules only point to distinction in intent of use of outcome and not specifically in underlying calculations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without any practical application or amount to significantly more than the abstract idea.
Claims 1:
Step 1: the claims 1 is drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 1 limitations recite the abstract idea as follows (bolded for abstract idea, and underlined to show that mathematical concepts are explicitly claimed):
Claims
Analysis under Step 2A Prong 1
1. (Currently Amended) A qualification system for gas turbine engine components comprising:

a computer system configured to receive a set of measured parameters for each gas turbine engine component in a plurality of identical gas turbine engine components, the set of measured parameters including at least twenty distinct parameters with each of said parameters being measured at multiple positions on each gas turbine engine component in the plurality of identical gas turbine engine components, and 

determine a variation model1 based on the set of measured parameters; 













the computer system including at least one simulated engine model2, the simulated engine model being configured to determine a predicted operation of each gas turbine engine component in the plurality of identical gas turbine engine components; 



a correlation system configured to correlate variations3 in the set of measured parameters for each of the gas turbine engine components in the plurality of identical gas turbine engine components with a set of the predicted operations of each gas turbine engine component in the plurality of identical gas turbine engine components, thereby generating a predictive model based on the variations; and 

a qualification module configured to generate a qualification formula based on the predictive model, wherein the qualification formula is configured to receive a set of measured parameters of an as-manufactured gas turbine engine component and determine when the as manufactured gas turbine engine component is qualified for inclusion in at least one engine.



Evaluated under Step 2A Prong 2.










Abstract Idea/Mathematical Concept: This step is a Mathematical concept of principal component analysis (PCA4) which is used in exploratory data analysis and for making predictive models. It is commonly used for dimensionality reduction by projecting each data point onto only the first few principal components to obtain lower-dimensional data while preserving as much of the data's variation as possible. Since as shown the specification does not go into any detail specifically how the PCA is performed specifically for this data set, this is considered generic use of mathematical concept/ calculations. See MPEP 2106.04(a)(2)I.C.

Abstract Idea/Mathematical Concept: No details of the simulation are provided in the specification as to how the simulation is performed. As shown in specification [0055] below the simulation is generically claimed as mathematical model. This step is considered to be Mathematical concept (formula/ equations).See MPEP 2106.04(a)(2)I.A-B. 

Abstract Idea/Mathematical Concept: No structure of the correlation system is disclosed in the in the specification and therefore this is considered to generic correlation system. The correlation process at best is a mathematical concept of predictive model/gaussian process (GP) creation. See specification [0056] below in foot notes. Therefore this step also is considered to be mathematical concept. See MPEP 2106.04(a)(2)I.C.



Abstract Idea/Mathematical Concept: Specification does not disclose any structural details of the qualification module or steps how the qualification formula is created. This is considered to generic step, at best performed by some entity. The qualification formula is a mathematical concept disclosed in specification [0057]-[0062]5. While the specification states it is created using predictive model (itself mathematical concept of GP), the fact remains that qualification formula is at best a mathematical formula/function. See MPEP 2106.04(a)(2)I.A-B.


Under its broadest reasonable interpretation, these steps are abstract idea/mathematical concepts (e.g. PCA since circa 1901), as shown above. 
Step 2A, Prong 2: In the context of MPEP § 2106, subsection III, Step 2A Prong Two determines whether The claim as a whole integrates the judicial exception into a practical application. MPEP 2106.04(d)I. states:
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:

• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The additional elements recited in the claim 1 is: 
Claim 1…
(a) a computer system configured to receive a set of measured parameters for each gas turbine engine component in a plurality of identical gas turbine engine components, the set of measured parameters including at least twenty distinct parameters with each of said parameters being measured at multiple positions on each gas turbine engine component in the plurality of identical gas turbine engine components, and…
(b) the computer system…
(c) a correlation system…
(d) a qualification module…

(A) The additional elements (b)-(d) are not an improvement in the functioning of a computer, or an improvement to other technology or technical field as no details are claimed how the computer is improved. Also the improvement is not in the technical field as most of the limitations are directed to generic application of mathematical concepts using the data for the gas turbine (“apply it”).  See specification [0055]-[0057].
(B) The additional elements (b)-(d) also do not implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. Specifically the claim 1 generically discloses a “the computer system including at least one simulated engine”, “correlation system” and “a qualification module”. The computer system for the simulation engine is generic as shown above in citation from specification [0055]. Further there is no particular machine or manufacture disclosed for “correlation system” or “qualification module”, as also shown in above in citation from specification [0056]-[0057] which appear at best to mathematical concept performed on generic computer. 
(C) The additional elements (b)-(d) also do not applying or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim generically performs data gathering, simulation and data reduction to achieve a formula to apply it identify whether the component is qualified for inclusion in at least one engine. There is nothing specific for the technology for improving the gas turbine engine. There are no details disclosed/claimed how variational model/simulation/predictive model/qualification formula are specific to the technological environment of gas turbine engine, other than the data collected is for gas turbine engine. This example parallel Electric Power Group, LLC v. Alstom S.A.6 and is counter to example of Diamond v. Diehr which provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(e) and (h).
(D) The additional element (a), is further considered to be Insignificant Extra-Solution Activity of data gathering. MPEP 2106.05(g) does not disclose a bar beyond which the amount and or variations of data gathered, makes the claim patent eligible. Further since the data gathering mechanism is not claimed, and merely data gathered is of concern, the step is simply extra-solution activity as described in MPEP 2106.05(g), wherein the limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also the steps to receive a set of measured parameters is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble qualification system for gas turbine engine components amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps at best may lead to better algorithm to disclose a formula for qualification, it does not improved gas turbine engine based on the algorithm.  The claims 1 is therefore considered to be patent ineligible.

Claims 12:
Step 1: the claims 12 is drawn to a method, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 12 limitations recite the abstract idea as follows (bolded for abstract idea, and underlined to show that mathematical concepts are explicitly claimed):
Claims
Analysis under Step 2A Prong 1
12. (Currently Amended) A method for qualifying a gas turbine engine component comprising: 

training a qualification formula 






via receiving a set of measured parameters for each gas turbine engine component in a plurality of identical gas turbine engine components, the set of measured parameters including at least twenty distinct parameters with each of said parameters being measured at multiple positions on each gas turbine engine component in the plurality of identical gas turbine engine components, 

generating a variation model7 of the plurality of identical gas turbine engine components,














determining a simulated response of each of the gas turbine engine components within a simulated engine model8, and 






correlating variations in the set of parameters for each of the gas turbine engine components in the plurality of identical gas turbine engine components with a set of the predicted operations of each gas turbine engine component in the plurality of identical gas turbine engine components, thereby generating a predictive model9 based on the variations; and

qualifying a second gas turbine engine component for at least one engine by providing a set of measured parameters of the gas turbine engine component to the qualification formula, 

comparing a plurality of outputs from the qualification formula to a qualification table, and 










determining that the second gas turbine engine component is qualified for the at least one engine when the each output in the plurality of outputs falls within a first set of ranges defined in the qualification table.





Abstract idea/Mathematical: Here training is generically claimed and involves successive mathematical steps (more details on each step below) to generate a formula for evaluation and using the gathered data. See specification [0050][0057]-[0059].

Evaluated under Step 2A Prong 2.









Abstract Idea/Mathematical Concept: This step is a Mathematical concept of principal component analysis (PCA10) which is used in exploratory data analysis and for making predictive models. See Specification [0051]. It is commonly used for dimensionality reduction by projecting each data point onto only the first few principal components to obtain lower-dimensional data while preserving as much of the data's variation as possible. Since as shown the specification does not go into any detail specifically how the PCA is performed specifically for this data set, this is considered generic use of mathematical concept/ calculations. See MPEP 2106.04(a)(2)I.C.

Abstract Idea/Mathematical Concept: No details of the simulation are provided in the specification as to how the simulation is performed. As shown in specification [0055] below the simulation is generically claimed as mathematical model. This step is considered to be Mathematical concept (formula/ equations).See MPEP 2106.04(a)(2)I.A-B. 

Abstract Idea/Mathematical Concept: The correlation process at best is a mathematical concept of predictive model/gaussian process (GP) creation. See specification [0056] below in foot notes. Therefore this step also is considered to be mathematical concept. See MPEP 2106.04(a)(2)I.C.




Abstract Idea/Mathematical Concept: Specification does not disclose any steps how the qualification formula is created. This is considered to generic step, at best performed by some entity. The qualification formula is a mathematical concept disclosed in specification [0057]-[0062]11. While the specification states it is created using predictive model (itself mathematical concept of GP), the fact remains that qualification formula is at best a mathematical formula/function. See MPEP 2106.04(a)(2)I.A-B.
Abstract Idea/Mental process: Further process of qualification/comparing is a process of evaluation based on entering data in a formula and therefore is a mental process of observations, evaluations/ judgments, than can be performed on a computer (although none is claimed). See MPEP 2106.04(a)(2)III C. 

Abstract Idea/Mental process: Further entering data in a formula for evaluation whether data falls under certain range is mental process of observations, evaluations/judgments, than can be a mental process performed on a computer. See MPEP 2106.04(a)(2)III C. 




Step 2A, Prong 2: In the context of MPEP § 2106, subsection III, Step 2A Prong Two determines whether The claim as a whole integrates the judicial exception into a practical application. Analysis performed in claim 1 is applicable here as well. More specifically the additional element of “…receiving a set of measured parameters…”, is further considered to be Insignificant Extra-Solution Activity of data gathering. MPEP 2106.05(g) does not disclose a bar beyond which the amount and or variations of data gathered, makes the claim patent eligible. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element data gathering for specific component/technology does not improve the functioning of the computer/technical field. See MPEP 2106.05(a), (g). Therefore the claim is considered to be patent ineligible.
Claims 2, 4-5, 8, 9, 13, 14, 19-20 & 23 recite generally extra solution activity and generally an attempt to link the field of use where the details of number of components/measurements//type of engine/component is mere data gathering for mathematical evaluation step. This type of limitation merely confines the use of the abstract idea to a particular technological environment (gas turbine engine), not showing how the evaluation improves the technological environment and thus fails to add patent eligibility to the claims. MPEP 2106.05(g) & (h).
Claims 3 & 15-16 recite wherein the qualification formula is configured to qualify an as-manufactured gas turbine engine component manufactured via the single manufacturing process, and add merely to abstract idea of abstractly defining the formula as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 6 & 17 recite wherein the qualification formula is a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component, and add merely to abstract idea of abstractly defining the formula as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 7 & similarly 18 recite wherein the qualification formula is configured to determine when the as manufactured gas turbine engine component is qualified for inclusion in at least two engines, and add merely to abstract idea of abstractly defining/using the formula as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 10 recite “wherein the qualification module is configured to compare the outputs of the qualification formula to a qualification table and determine that the as-manufactured part is qualified for the at least one engine when each of the outputs fall within a set of ranges defined in the qualification table…”, which merely adds to abstract idea of mental process of evaluation using a formula as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 11 recite “wherein the qualification module is configured to provide a qualification status of the as-manufactured gas turbine engine component to a manufacturing system in response to the as manufactured gas turbine engine component being qualified for inclusion in the at least one engine, and wherein the manufacturing system is configured to at least partially install the as-manufactured gas turbine engine component in the at least one engine.…”, which merely adds to mental step of evaluation and then extra-solution activity to use the results of evaluation as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 21 recite “further comprising identifying the second gas turbine engine component as eligible for at least one of reworking and manual review when the each output in the plurality of outputs falls within a second set of ranges defined in the qualification table..…”, which merely adds to mental process of evaluation (reworking & manual review of output falling under a range) and then extra-solution activity to use the results of evaluation as claimed in claim 1. The claims do not disclose any additional limitations that integrate the judicial exception into practical application. Claim 22 is rejected with similar rationale.
----- This page is left blank after this line -----




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a correlation system…” and “a qualification module…” in claim 1. Claim 10 and 11 also disclose further functionality of “the qualification module” without any qualifying structure, thereby they are continued to be interpreted under 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
System claim 1 limitations “a correlation system…”and “a qualification module…” invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, for the system claim the specification is devoid of adequate structure to perform the claimed function, as in the claim for the system/modules. The claims are indefinite as one cannot surmise where in the specification these structures/terms derive their support from and how they are to be interpreted. In particular, the process of correlation is described in the specification ¶ [0051], [0055] [0056], however there is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the correlation system. 
    PNG
    media_image1.png
    403
    715
    media_image1.png
    Greyscale
 Similarly, the process of qualification is described in the specification [0050],[0052], [0057]-[0061]; however there is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the qualification module.

    PNG
    media_image2.png
    344
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    714
    media_image3.png
    Greyscale

Additionally, the dependent claims 10 and 11 also disclose further functionality of “the qualification module” without any qualifying structure, thereby they are continued to rejected under failing to show how the module is implemented. 
The dependent claims 2-9 and 23 are rejected for inheriting the deficiencies of claim 1 and not curing those deficiencies.
Claim 1 & 3 further recites:
Claim 1: …
a qualification module configured to generate a qualification formula based on the predictive model, wherein the qualification formula is configured to receive a set of measured parameters of an as-manufactured gas turbine engine component and determine when the as manufactured gas turbine engine component is qualified for inclusion in at least one engine.  

Claim 3. The qualification system of claim 2, wherein the qualification formula is configured to qualify an as-manufactured gas turbine engine component manufactured via the single manufacturing process.

While the claim discloses the action of qualifying, it is unclear how the qualifying is performed and what is/is not considered as qualified. There are no metes and bounds to what is considered to be “qualified”. For this reason, the claims 1 (& dependent claims including claim 3, except claim 10)  to “qualify” a gas turbine component are indefinite and contain relative term qualify. For example, although extremely broad, claim 10 overcomes this issue by determine that the as-manufactured part is qualified for the at least one engine when each of the outputs fall within a set of ranges defined in the qualification table. Notice method claim 12 does not have this issue because it discloses determining that the second gas turbine engine component is qualified for the at least one engine when the each output in the plurality of outputs falls within a first set of ranges defined in the qualification table.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “a correlation system…” and “a qualification module…” in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed function (corresponding structure missing for the system claim) because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The subsequent dependent claims 2-11 and 23 inherit this deficiency from claim 1, do not cure this deficiency and therefore are rejected likewise.
Claims 1-23 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 recites limitations (Underlined with bold) which lack adequate written description in the specification. Mapping is made for each part of the specification for each limitation to show that a generic statement of an invention’s boundaries or only similar language is recited in the claim, not disclosing what is involved in the step/structures claimed.

    PNG
    media_image4.png
    303
    647
    media_image4.png
    Greyscale

The simulation engine finds minimal support in the specification[0054]-[0056] in following places.

    PNG
    media_image5.png
    293
    640
    media_image5.png
    Greyscale

As seen from above no details are presented what is simulated and how the as-manufactured product (measurements/data gathered) is incorporated into simulation. E.g. simulation is fluid flow simulation for specific component like gas turbine engine rotors, gas turbine engine vanes, or gas turbine engine blade outer air seals. 
	

    PNG
    media_image6.png
    201
    645
    media_image6.png
    Greyscale

The correlation system finds minimal support in the specification ¶ [0051], [0055] [0056], and there is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the correlation system. Further what steps are involved to implement the correlation (using the mathematical concepts like PCA/Gaussian method) for the gas turbine engine component/measurements is not described in the specification. There are no specific formula/formulations or steps.

    PNG
    media_image1.png
    403
    715
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    210
    647
    media_image7.png
    Greyscale

Similarly, the process of qualification is described in the specification [0050],[0052], [0057]-[0061]; however there is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the qualification module. Further what steps are involved to implement the qualification (using the mathematical concepts like PCA/Gaussian method) for the gas turbine engine component/measurements is not described in the specification. There are no specific formula/formulations or steps. Merely listing or enumerating the part of the gas turbine engine does not disclose how the qualification (formula) is created. 

    PNG
    media_image2.png
    344
    713
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    357
    714
    media_image3.png
    Greyscale

Claim 12 also disclose steps which are similar to claim 1 and would further lack support for generating a variation model, performing simulation, and correlation, other than merely pointing to the generic language (that they are application of mathematical formula/concepts like PCA and Gaussian process). Therefore claim 12 also would lack adequate written description in the specification.
Respective dependent claims 2-11 & 23 dependent claim 1 and claims 13-22 dependent on claim 12 do not cure this deficiency and are rejected likewise, if not additionally lacking further written description.
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim 1 discloses creating “a variation model”(support in specification [0051] points of using principal component analysis (PCA) on the measured parameters), however there is no details of the modeling performed. The breadth of the claim is so wide that any possible implementation of gas turbine engine measurements + PCA could result in the variation model, and none of which is disclosed in the specification. Further the claim 1 discloses creating “the simulated engine model being configured to determine a predicted operation of each gas turbine engine component in the plurality of identical gas turbine engine components” (support in specification [0055] points mathematical model) where it is unclear which component is modeled and how it is modeled to determine the predicted operation. The breadth of the claim is so wide that any possible implementation of gas turbine engine component model(s) (none disclosed in specification) can perform the simulation step. A list of claimed components can be seen in claim 23, (viz. wherein the plurality of identical gas turbine engine components includes one of gas turbine engine rotors, gas turbine engine vanes, and gas turbine engine blade outer air seals), none of which are modeled and its not clear what they are modeled for (e.g. fluid simulation, structural integrity, thermal simulation etc). Further the claim 1 discloses “a correlation system configured to correlate variations… thereby generating a predictive model based on the variations” (support in specification [0056] points Gaussian process). No details are presented how the Gaussian process is implemented for the various gas turbine engine components. Therefore the breath of claim is not supported by disclosure.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). US 6969821 B2 by show Mika; David P. et al. teaching Airfoil Qualification System And Method shows the qualification process similar to instant invention US 8306791 B2 by Yerramalla; Sampath K. et al. shows PCA (Col.5 Lines 13-36) and correlation modules (Col.6 Lines 11-52) for actual flight data inputs 109 and engine output parameter data 111 to form residuals 115 and not specifically on the measurement data of engine components. Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Numerous prior art are cited by applicant and previous examiner to show the state of the art. Particularly US 6969821 B2 by show Mika; David P. et al. teaching Airfoil Qualification System And Method shows the qualification process similar to instant invention, however it does not show variation model (using PCA) or correlation modeling (using Gaussian method). US 6802045 B1 by Sonderman; Thomas J. et al. shows using Gaussian curves for predicted and desired distributions (in semiconductor art, not in gas turbine engine art). 
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen in US 10047679 B2 by Jiang; Xiaomo et al. which discloses using PCA from operation data (Col.7 Lines 12-col.8 Lines56, Col. 9 Lines 23-40). US 8306791 B2 by Yerramalla; Sampath K. et al. shows PCA (Col.5 Lines 13-36) and correlation modules (Col.6 Lines 11-52) for actual flight data inputs 109 and engine output parameter data 111 to form residuals 115 and not specifically on the measurement data of engine components. Therefore even if the Yerramalla provides predictability of using PCA/correlation in the gas turbine engine art, it does not do so for the measurement data of engine components. 
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this all factors shown above point the to non-enablement of the invention in view of absence of a working example. Its at least evident from Yerramalla prior art above that this is specialized art and specific to the data being used. Lack of working example on simulation, variance model, correlation and qualification formula aspects makes the disclosure non-enabled.
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).-Applying the rationale to this case, the final product of the claimed invention is qualification formula, and lack of above factors above makes one to only guess what would be qualification formula for any given component. In view of the sparse disclosure in [0050]-[0056] which discloses bulk of the steps the level of experimentation needed to perform any/all of the steps would be high. Hence it is believed that there would have to be undue experimentation needed to make or use the invention based on the content of the disclosure.
Claim 12 discloses similar step and similar analysis would apply to it. Respective dependent claims 2-11 & 23 for claim 1 and claims 13-22 for claim 22 do not cure these deficiencies and are rejected likewise as In re Wands test performed above also apply in these claims.
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, May 5, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0051] The variation model is a dimension reducing model, and describes a large number of observable variables' values using a smaller number of independent, latent variables. A latent variable is a variable whose value depends on our understanding of the latent structure inside the observed data. The latent structure of the data can only be determined from correlation analysis of the observed variables, and the correlation analysis requires observations of multiple as-manufactured parts. The usage of the as-manufactured measurements of the batch of components to create the variance model and the predictive model can be referred to as a principal component analysis (PCA). In some examples, the predictive model is a Gaussian Process (GP) model. Also See [0054]-[0056] which uses the variation/variation model, but does not provide details of what is done for this specific problem.
        
        2 Specification [0055] During the run simulation on components process 430, the computer system iteratively runs a simulation where each of the components as-manufactured is incorporated into a simulated engine, and a computer simulation is run to determine how the as-manufactured component is expected to operate within a mathematical model of the engine. The results of the simulation for each as-manufactured component are compared and the variations in the parameters between each as-manufactured component and each other as-manufactured component are correlated with variations in the operation of the corresponding simulation results.
        
        3 Specification [0056] Once the simulation results are completed, the process moves to a combine to predictive model step 440. The correlated variations from simulation results are applied to the variation model generated in the generate variation model step 420 in order to determine a predictive model. The predictive model includes a mathematical function describing how any component fitting the variation model is expected to function within the simulation without requiring a technician to run the full simulation. In some examples, the predictive model can include a Gaussian process. Once generated, the predictive model is output to the computer system in an output predictive model step 450.
        4 Principal Component Analysis (PCA) Wikipedia Page https://en.wikipedia.org/wiki/Principal_component_analysis; 30 Pgs; 2022
        
        5 Specification [0057] Once the predictive model has been output to the computer system, the computer system uses the predictive model to create a qualification formula which can be used to qualify individual components created using the same manufacturing process as the set of components used to train the analysis. As used herein "qualification" of a component refers to determining if the component, as-manufactured, can be utilized in a given engine, must be reworked, or must be scrapped. In some examples, the qualification can include determining which of multiple possible engines the component can be used in, in addition to determining whether the component should be accepted, scrapped or reworked. The qualification formula includes one or more mathematical functions, each of which relates multiple parameters of the as-manufactured component to each other and generates a corresponding output value. In a typical example each of the functions within the qualification formula will be a higher order function.
        6 MPEP 2106.05(h) example vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        7 Specification [0051] The variation model is a dimension reducing model, and describes a large number of observable variables' values using a smaller number of independent, latent variables. …. The usage of the as-manufactured measurements of the batch of components to create the variance model and the predictive model can be referred to as a principal component analysis (PCA). In some examples, the predictive model is a Gaussian Process (GP) model. Also See [0054]-[0056] which uses the variation/variation model, but does not provide details of what is done for this specific problem.
        
        8 Specification [0055] During the run simulation on components process 430, the computer system iteratively runs a simulation where each of the components as-manufactured is incorporated into a simulated engine, and a computer simulation is run to determine how the as-manufactured component is expected to operate within a mathematical model of the engine. …
        
        9 Specification [0056] Once the simulation results are completed, the process moves to a combine to predictive model step 440. The correlated variations from simulation results are applied to the variation model generated in the generate variation model step 420 in order to determine a predictive model. The predictive model includes a mathematical function describing how any component fitting the variation model is expected to function within the simulation without requiring a technician to run the full simulation. In some examples, the predictive model can include a Gaussian process. …
        
        10 Principal Component Analysis (PCA) Wikipedia Page https://en.wikipedia.org/wiki/Principal_component_analysis; 30 Pgs; 2022
        
        11 Specification [0057] Once the predictive model has been output to the computer system, the computer system uses the predictive model to create a qualification formula which can be used to qualify individual components created using the same manufacturing process as the set of components used to train the analysis. As used herein "qualification" of a component refers to determining if the component, as-manufactured, can be utilized in a given engine, must be reworked, or must be scrapped. In some examples, the qualification can include determining which of multiple possible engines the component can be used in, in addition to determining whether the component should be accepted, scrapped or reworked. The qualification formula includes one or more mathematical functions, each of which relates multiple parameters of the as-manufactured component to each other and generates a corresponding output value. In a typical example each of the functions within the qualification formula will be a higher order function.